Citation Nr: 1028146	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-04 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to July 1980.  
He also has additional unverified service with the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in June 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In April 2010, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge at the RO.  A transcript of 
these proceedings has been associated with the Veteran's claims 
file.  At the hearing, additional evidence pertinent to the 
Veteran's claim was submitted, accompanied by a waiver of agency 
of original jurisdiction (AOJ) consideration.  38 C.F.R. § 
20.1304 (2009).  As such, the Board may properly consider the 
newly received evidence. 


FINDING OF FACT

Migraine headaches are not shown to be causally or etiologically 
related to any disease, injury, or incident in service. 


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(24), 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.6(a), 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  Specifically, a December 2007 
letter, sent prior to initial unfavorable AOJ decision issued in 
June 2008, advised the Veteran of the evidence and information 
necessary to substantiate his service connection claim as well as 
his and VA's respective responsibilities in obtaining such 
evidence and information.   Additionally, such letter informed 
him of the information and evidence necessary to establish a 
disability rating and an effective date in accordance with 
Dingess/Hartman, supra.   

With respect to the duty to assist, the Veteran's service 
treatment records as well as VA treatment records have been 
obtained and considered.  The Veteran has not identified any 
additional, outstanding records that he wishes to be considered 
in his appeal.  Additionally, he was afforded a VA examination in 
May 2008 in connection with his service connection claim.  
Neither the Veteran nor his representative have argued that such 
examination is inadequate to decide the claim adjudicated herein.  

In addition to the foregoing, the Board observes that the 
Veteran's service treatment records and VA treatment records have 
been obtained. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran has also been afforded a VA examination in connection 
with his claim.  Additionally, a transcript of the Veteran's 
testimony before the Board has been associated with the Veteran's 
claims file. There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claim.

II.  Analysis

At his April 2010 Board hearing and in documents of record, the 
Veteran contends that he has migraine headaches that are due to 
his active duty military service.  Specifically, he alleges that 
he started having headaches in service and that, after a bout of 
heat stroke in basic training, such headaches increased in 
severity.  The Veteran indicated that his headaches became worse 
when he was stationed in Korea.  He stated that he went to sick 
call for his headaches on several occasions and was given Tylenol 
with codeine, but that he stopped going to sick call because he 
wanted a promotion and did not want to get a reputation for going 
to sick call often.  In the Reserves, the Veteran also indicated 
that his headaches continued to worsen.  He also stated that he 
had another bout of heat stroke in training as a firefighter, and 
that this continued to worsen his headaches.  Therefore, the 
Veteran claims that service connection is warranted for migraine 
headaches.

A Veteran is a person who served in the active military, naval, 
or air service and who was discharged or released under 
conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The 
term "active military, naval, or air service" includes: (1) 
active duty; (2) any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; and 
(3) any period of inactive duty for training during which the 
individual concerned was disabled or died from an injury incurred 
or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  In order to establish basic eligibility for 
Veterans' benefits based upon active duty for training, the 
appellant must first establish that he or she was disabled from a 
disease or injury incurred or aggravated in the line of duty.  
See Laruan v. West, 11 Vet. App. 80,84-86 (1998) (rev'd on other 
grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Until "Veteran" 
status is established for a period of active duty for training or 
a period of inactive duty for training, presumptions, including 
the presumption of soundness and the presumption of aggravation, 
are not for application.  See Laruan, supra; Paulson, supra.  In 
this case, the Veteran's military service satisfies the criteria 
for Veteran status, including his verified active duty service.  
See 38 U.S.C.A. §§ 101(2), (24)(B), 1111; 38 C.F.R. § 3.304(b).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records from his period of active 
duty military service from June 1977 to July 1980 are negative 
for any complaints, treatment, or diagnoses referable to 
headaches.

During his Reserve service, the Board notes that the Veteran's 
medical examinations and medical history reports dated in March 
1984 and November 1987 were normal and did not indicate the 
presence of a headache disorder.  In fact, at such times, the 
Veteran specifically denied past or present frequent or severe 
headaches.  There are, however, treatment records dated in June 
1986 and June 1989 that indicate the presence of headaches during 
the Veteran's Reserve service.  In June 1986, the Veteran sought 
treatment for complaints of headaches.  He was given Tylenol # 3.  
In June 1989, the Veteran was seen after faintness due to heat 
exposure.  He was noted to have been training as a firefighter in 
heavy clothing in the late afternoon.  It was also observed that 
he had a past history of heat stroke, and was found to complain 
of headaches.  The Veteran was treated with aspirin and water and 
released to the ward for fluid intake and rest.  The next day, 
the Veteran was noted to have recovered from heat problems.  He 
was returned to duty, but told not to wear MOPP gear that day.  

After service, the Veteran has been diagnosed with migraine 
headaches.  Specifically, an April 2005 VA treatment note 
indicated that the Veteran sought treatment for a 10 year history 
of migraines.  The Veteran reported that his headaches used to 
happen every two to three weeks, but that they were now coming 
weekly and with greater severity.  He stated that he had heat 
stroke in service, and that since that time, he has suffered with 
migraines.  The Veteran was assessed with migraine headaches of 
10 years duration.  He was prescribed medication.  The Veteran 
was seen again in May 2005 also for migraine headaches.  He was 
indicated to have migraine headaches for several years.  The 
Veteran again reported heat stroke in service and stated that 
this is when his headaches started.  He was concerned about the 
increased severity of his headaches.  

In order to determine whether the Veteran has migraine headaches 
that are related to his active military service, he was afforded 
a VA examination in May 2008.  The examiner indicated that the 
Veteran's claims file had been reviewed in connection with the 
examination.  The Veteran's medical history was noted, including 
the heat stroke incident in June 1989.  The Veteran reported that 
he had residual headaches, dizziness, and black out episodes.  
His headaches were noted to be severe, and most attacks were 
indicated to be prostrating with a duration of one to two days.  
After examination, the Veteran was diagnosed with headaches of 
unknown etiology.  The examiner was asked whether the Veteran's 
current migraine headaches and claimed residuals are due to or as 
a result of heat problems in the line of duty.  The examiner 
stated that the "Veteran[']s current headache complaint is less 
likely as not (less than 50/50 probability) caused by or a result 
of heat problems in the line of duty."  

In support of his opinion, the examiner noted that he had 
reviewed the Veteran's service treatment records and post-service 
VA treatment records.  The examiner further indicated that, 
according to Epocrates Diagnostic Suite 2008, and many other 
sources, to include his own years of experience treating heat-
related exposure in the emergency department, heat exhaustion 
signs and symptoms include: fatigue/lethargy, weakness, 
dizziness, nausea/vomiting, myalgias, headache, profuse sweating, 
tachycardia, hypotension, lack of coordination, agitation, 
intense thirst, hyperventilation, paresthesias, and core 
temperature elevated but less than 103 degrees.  The examiner 
noted that, in mild cases of heat exposure, signs and symptoms 
are transient and there is no significant risk for continued 
headache residuals.  He further indicated that heat stroke signs 
and symptoms include exhaustion, mental status change (confusion, 
disorientation to coma), hot/flushed/dry skin, and core 
temperature greater than 105 degrees.  

The examiner reported that the Veteran's service treatment 
records reflected that, in June 1986, his blood pressure was 
132/84 and he had a temperature of 98, pulse of 72, and 
respirations of 16.  The examiner noted that the Veteran's blood 
pressure was normal and he had a headache, but there was no 
evidence of central nervous system symptoms.  He further 
indicated that there was no notation as to complaint or reason 
being evaluated other than a headache.  The examiner reported 
that, in June 1989, the Veteran's service treatment records 
reflected that he was seen with a complaint of faintness due to 
heat while in training exercises with a past history of heat 
stroke stated, which, the examiner noted, there was no 
documentation of such found in the claims file.  Blood pressure 
was 124/88, pulse 116, temperature 98.8, and respirations 32.  It 
was observed that the Veteran cooled off with water in the field.  
Neurologically, he was intact with a complaint of headaches.  The 
Veteran was admitted to the ward with blood pressure of 112/90, 
pulse 92, and cool/dry skin.  The assessment was stable, 
potential for dehydration.  An hour later, blood pressure was 
104/90, the Veteran was awake, his skin was dry/warm, he was 
drinking water, and wanted to go home.  A half hour later, it was 
noted that the Veteran improved and was admitted to bed care for 
observation.  The assessment was recovering, stable.  The 
following day, the Veteran's temperature was 98, blood pressure 
was 110/80, pulse 64, respirations 28, and he had a slight 
headache.  The Veteran was returned to duty and advised not to 
wear MOPP gear.  The examiner noted that there were no other 
medical records for follow up complaint or care for a continued 
headache complaint until July 2000 at the VA.  

The examiner determined that such treatment during the Veteran's 
Reserve service would meet the criteria for mild heat 
exhaustion/exposure and possible dehydration by current medical 
definition, which includes symptoms of faintness, tachycardia, 
tachypnea, and headache, but with normal blood pressure, mental 
status, neurologic examination, temperature, and warm/dry skin.  
The Veteran was ambulatory without difficulty and was given 
fluids by mouth as opposed to intravenous fluids that would be 
given in more moderate to severe cases of exposure/dehydration.  
The Veteran was feeling much better within a few short hours and 
allowed to leave the facility.  He returned to duty the next day.  

The examiner further observed that post-service treatment records 
reflect that the Veteran was seen for headache complaints in 
April 2005, May 2005, and April 2008.  The examiner noted that 
the Veteran defined his headaches as migraines while his primary 
care provider diagnosed them only as headaches.  The Veteran 
described his headaches as throbbing, light sensitivity, and 
unilateral, but denied visual problems in April 2005 and April 
2008 and did not report prostrating or severe headache episodes.  
The Veteran stated that such had a ten year duration and then 
stated that he had them since service.  The examiner indicated 
that, on the current examination, the Veteran described headaches 
over the years as sharp/needlelike through the eyes bilaterally 
with blurred vision and dizziness, blackout episodes, and 
insomnia.  He also reported that most of his headache episodes 
were prostrating.  The Veteran also had episodes of reported 
insomnia for years with an unknown and undocumented relationship.  
The examiner observed that there was no notation in the record 
for dizziness or blackout episodes or other neurologic symptoms 
with headache complaints.  He indicated that there was an 
inconsistent history and there was no substantiation of 
dizziness, blackout episodes, and insomnia due to headaches or 
heat exposure in the record.  The examiner also noted that there 
were no other records showing a continued headache complaint from 
1989 until July 2000.

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted for the Veteran's diagnosed 
headache disorder.  There is no complaints, treatment, or 
diagnoses referable to headaches during his period of military 
service from June 1977 to July 1980.  Additionally, while the 
Veteran was noted to have been treated for headaches and had a 
heat related incident during his Reserve service, with residuals 
including headaches in June 1989, the May 2008 VA examiner, who 
reviewed the claims file, took the Veteran's history, and 
conducted a physical examination in connection with rendering his 
opinion, found that a headache disorder was not likely related to 
heat problems in the line of duty.  

The Board places great probative weight on the May 2008 VA 
examiner's opinion regarding the etiology of the Veteran's 
headaches as he considered all of the evidence of record, to 
include his service treatment records, post-service treatment 
records, and lay testimony, and conducted a clinical evaluation 
in rendering his opinion.  See Nieves- Rodriguez v. Peake, 22 
Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 
(2007).  Moreover, there is no contrary medical opinion of 
record.

The Board notes that the Veteran has contended on his own behalf 
that his headaches are related to his military service.  Lay 
witnesses are competent to provide testimony or statements 
relating to symptoms or facts of events that the lay witness 
observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).  However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's headaches and 
any instance of his military service, to include his treatment 
for heat exposure, to be complex in nature.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (although the claimant is 
competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg or varicose veins, the 
claimant is not competent to provide evidence as to more complex 
medical questions).   Additionally, in a single-judge Memorandum 
Decision issued by the Court, it was noted that "in the absence 
of any medical evidence, the record must provide some evidence 
beyond an appellant's own conclusory statements regarding 
causation to establish that the appellant suffered from an event, 
injury or disease in service."  Richardson v. Shinseki, No. 08-
0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board 
recognizes that such single judge decisions carry no precedential 
weight, they may be relied upon for any persuasiveness or 
reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 
252, 254 (1992).  

In the instant case, while the Veteran is competent to describe 
his complaints of headaches, the Board accords his statements 
regarding the etiology of such disorder little probative value as 
he is not competent to opine on such a complex medical question.  
Specifically, where the determinative issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on the 
issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
Moreover, the Veteran has only offered conclusory statements 
regarding the relationship between his military service and his 
current headache disorder.  In contrast, the May 2008 VA 
examiner, who took into consideration all of the evidence of 
record, to include the Veteran's service and post-service 
treatment records as well as his lay statements, offered an 
opinion based on a detailed rationale with application of medical 
principles to the specific facts relevant to the Veteran's claim.  

Therefore, the Board finds that the Veteran's contentions 
regarding the etiology of his headaches, as well as his 
allegations of continuity of such symptomatology, are outweighed 
by the competent and probative May 2008 VA examiner's findings.  
Therefore, the Board finds that service connection for migraine 
headaches.

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service connection 
for migraine headaches.  As such, that doctrine is not applicable 
in the instant appeal, and his claim must be denied. 38 U.S.C.A. 
§ 5107.


ORDER

Service connection for migraine headaches is denied.



____________________________________________
A.  JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


